I concur with the majority on the question of the effect of the action of the war department of the United States in closing the street. On the second question, relating to the rejection of evidence concerning an exclamation by a passenger in the bus, I am of the opinion that the offered evidence was merely cumulative. At least three witnesses, other than the driver, testified that the respondent walked into the bus. Testimony as to a mere exclamation to the same effect by an unknown person would have added nothing to the appellant's case, and certainly its exclusion should not be held sufficient, under these circumstances, to constitute reversible error.
I agree that the judgment should be affirmed.
ROBINSON, J., concurs with STEINERT, J.